Case 18-04114-DSC13   Doc   Filed 12/26/19 Entered 12/26/19 13:21:22   Desc Main
                            Document     Page 1 of 5
Case 18-04114-DSC13   Doc   Filed 12/26/19 Entered 12/26/19 13:21:22   Desc Main
                            Document     Page 2 of 5
Case 18-04114-DSC13   Doc   Filed 12/26/19 Entered 12/26/19 13:21:22   Desc Main
                            Document     Page 3 of 5
Case 18-04114-DSC13   Doc   Filed 12/26/19 Entered 12/26/19 13:21:22   Desc Main
                            Document     Page 4 of 5
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                 BIRMINGHAM DIVISION

 In Re:                                           Case No. 18-04114-DSC13

 Jeffrey Reed Davenport
                                                  Chapter 13
 Andria Lynn Davenport

 Debtor.                                          Judge D. Sims Crawford

                                  CERTIFICATE OF SERVICE

I certify that on December 26, 2019, a copy of the foregoing Amended Notice of Postpetition
Mortgage Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent
to the following party/parties through the Court’s ECF System. Party/Parties may access this
filing through the Court’s system:

          Robert D. Reese, Debtors’ Counsel
          ecfbirmingham@bondnbotes.com

          Grafton Moore Weinacker, Debtors’ Counsel
          ecfbirmingham@bondnbotes.com

          Bradford W. Caraway, Chapter 13 Trustee
          ctmail@ch13bham.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on December 26, 2019, a copy of the foregoing Amended Notice of
Postpetition Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage
prepaid and properly addressed to the following:

          Jeffrey Reed Davenport, Debtor
          Andria Lynn Davenport, Debtor
          1721 Serene Circle
          Birmingham, AL 35215

 Dated: December 26, 2019                         /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com



Case 18-04114-DSC13           Doc    Filed 12/26/19 Entered 12/26/19 13:21:22          Desc Main
                                     Document     Page 5 of 5
